Nichols, Judge:
The merchandise involved in this case consists of chairs and parts thereof imported from Poland in June and July of 1963 and assessed with duty at 25% per centum ad valorem under paragraph 412 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, as bentwood furniture. It is claimed to be dutiable at 17 per centum ad valorem under said paragraph, as modified, as chairs or parts thereof, wholly or in chief value of wood, not specially provided for.
Counsel for the respective parties have submitted this case on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the. United States that the items marked “A” and initialed PKL (Examiner’s Initials) by Examiner Parke K. Linsley (Examiner’s Name) on the invoices covered by the protests attached hereto and assessed with duty at the rate of 25%% ad valorem under the provisions of Par. 412 of the Tariff Act of 1930, as modified, consist of chairs similar in all material respects to those the subject of Shelby Williams Manufacturing Inc. v. United States, C.D. 2581, wherein said merchandise was held properly dutiable at the rate of 17 % under said Par. 412 of the Tariff Act of 1930, as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2581 be incorporated in these cases, and that said protests be submitted on this Stipulation, the protests being limited to the items marked “A” as aforesaid.
In view of this stipulation and on the authority of the decision cited therein, we hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the examiner on *233the invoices covered by the protest herein, is properly dutiable at 17 per centum ad valorem under paragraph 412 of the Tariff Act of 1930, as modified, as chairs or parts thereof, wholly or in chief value of wood, not specially provided for.
To that extent the protest is sustained. As to all other merchandise, it is overruled. Judgment will be rendered accordingly.